Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150332(47)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ALAN JESPERSON,                                                                                     Richard H. Bernstein,
            Plaintiff-Appellant,                                                                                      Justices
                                                                    SC: 150332
  v                                                                 COA: 315942
                                                                    Macomb CC: 2010-005127-NI
  AUTO CLUB INSURANCE ASSOCIATION,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his brief on appeal is GRANTED. The brief submitted on May 28, 2015, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 10, 2015
                                                                               Clerk